DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/30/22 has been entered.
Response to Amendment
The amendments made to claim 1 in the response filed 6/30/22 is acknowledged.
Claims 1-5 and 7-35 are pending in the application, with claims 2-5 and 15-35 remaining as previously withdrawn.
Claims 1 and 7-14 are examined below.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 7-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument (new reference Suzuki is provided to disclose the newly added limitations, and Clarke is solely provided to teach the piece being transparent plastic).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 7-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. US 9,247,775 B2 in view of Clarke US 2,281,181.
Regarding claim 1, Suzuki discloses a face mask 100 (fig. 1), comprising: a piece 20 configured to be disposed over a mouth of a wearer, the piece 20 having a front side, a back side, a top side, a bottom side, a left side, and a right side (fig. 1 and col. 7, lines 20-21, main sheet portion 20; in fig. 1, the front side being the surface of sheet 20 facing into the page, the back side facing out of the page and having elements 30 and 40, the top side being the topmost edge, the bottom side being the bottommost edge, the left side being the leftmost edge, and the right side being the rightmost edge), wherein the top side has a linear edge (fig. 1) and the bottom side has a curved edge that curves away from the linear edge (fig. 5(A), when the mask 100 is worn, the bottom side/edge curves downward away from the top edge); a first conformable member 40 affixed to a first portion of the back side and disposed parallel to the top side (fig. 1 and col. 7, lines 26-32, belt 40 coupled to the right and left end portions of the top (i.e., first portion) of sheet 20 on the back side, as seen in the figure; according to thefreedictionary.com, affix means “to join one thing to another: attach, clip, connect, couple, fasten fix, moor, secure”); a second conformable member 30 affixed to a second portion of the back side and disposed parallel to the bottom side, wherein a top portion of the second conformable member 30 is parallel to the linear edge of the top side (fig. 1 and col. 7, lines 20-26, belt 30 coupled to the right and left end portions of the bottom (i.e., second portion) of sheet 20 on the back side, as seen in the figure), and a bottom portion of the second conformable member 30 follows the curved edge of the bottom side (fig. 5(A), the bottom of belt 30 generally follows the curved edge of the bottom edge of sheet 20), wherein the second conformable member 30 is entirely separate from the first conformable member 40 (fig. 1, belts 30 and 40 being separate entities not directly connected); at least one first strap 90 having a first strap portion including a first end and a second strap portion including a second end, wherein portions of the first strap portion and the second strap portion are affixed at the piece 20 in a position that is parallel to the top side of the piece 20; and at least one second strap 90 having a first strap portion including a first end and a second strap portion including a second end, wherein portions of the first strap portion and the second strap portion are affixed at the piece 20 in a position that is parallel to the bottom side of the piece 20 (please see annotated fig. A below, where the first and second strap portions of the first strap and second strap are affixed in a generally horizontal direct, parallel to the upper and lowermost edges of the piece 20; the annotations shown for the 1st strap would be the same for the 2nd strap and have not been explicitly shown to avoid redundancy and clutter in the annotated figure).
Suzuki is silent on the piece being a transparent plastic piece.
However, Clarke teaches a face mask A (figs. 1 and 2) comprising a main body piece that is a transparent plastic piece (figs. 1 and 2 and p. 2, left, lines 12-14).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the piece of Suzuki to be a transparent plastic piece, as taught by Clarke, to allow visibility of the wearer’s mouth and make it easier for others to see and understand expressions and words.

    PNG
    media_image1.png
    565
    896
    media_image1.png
    Greyscale

	Regarding claim 7, Suzuki in view of Clarke discloses the claimed invention as discussed above.
	Suzuki further discloses the first conformable member 40 having a first surface, wherein at least a portion of the first surface has at least one concave section (fig. 5(A), the first surface of belt 40 being the surface facing the nose, which is concave to conform to the protruding nose).
	Regarding claim 8, Suzuki in view of Clarke discloses the claimed invention as discussed above.
	Suzuki further discloses the first conformable member 40 having a first surface having a first protrusion and a second protrusion (fig. 5(A), the first surface of belt 40 being the surface facing the nose, and the first and second protrusions being the wings of the belt 40 that curve over the cheeks on each side of the nose; due to the curvature of the cheeks and the fact that the cheeks protrude outward from the central nose, the sides/wings of the belt 40 would have first and second protrusions to accommodate the cheeks; it is understood that the other side of the face mirrors the visible side in the figure).
Regarding claim 9, Suzuki in view of Clarke discloses the claimed invention as discussed above.
	Suzuki further discloses the second conformable member 30 having a first surface that is continuously curved (fig. 5(A), the first surface of belt 30 being the surface facing the chin and jaw, which is shown being curved; it is understood that the other side of the face mirrors the visible side in the figure).
Regarding claim 10, Suzuki in view of Clarke discloses the claimed invention as discussed above.
	Suzuki further discloses the second conformable member 30 having a first surface with a convex portion (fig. 5(A), the first surface of belt 30 being the surface facing the inside of the sheet 20, which is convex due to the protrusion of the chin).
Regarding claim 11, Suzuki in view of Clarke discloses the claimed invention as discussed above.
	Suzuki further discloses the second conformable member 30 having a first surface, wherein a portion of the first surface is concave (fig. 5(A), the first surface of belt 30 being the surface facing the chin and jaw, which is concave due to the protrusion of the chin).
Regarding claim 12, Suzuki in view of Clarke discloses the claimed invention as discussed above.
	Suzuki further discloses the first conformable member 40 and the second conformable member 30 being affixed to the back side with adhesive (col. 10, lines 3-12).
Regarding claim 13, Suzuki in view of Clarke discloses the claimed invention as discussed above.
	Suzuki further discloses the first conformable member 40 and the second conformable member 30 being molded or formed to the back side (col. 30, lines 3-12; since the belts 30/40 are directly coupled to the sheet 20 and conform to the sheet’s curvatures, as seen in fig. 5(A), the are formed to the shape of the back side of sheet 20).
Regarding claim 14, Suzuki in view of Clarke discloses the claimed invention as discussed above.
	Suzuki further discloses the at least one first strap 90 and the at least one second strap 90 being formed from an elastic material (col. 12, lines 53-54).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wood et al. US 2,665,686
Dagher US 4,945,574
Huang US 5,243,972
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE J LEE whose telephone number is (571)270-7303. The examiner can normally be reached 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALIREZA NIA can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE J LEE/Primary Examiner, Art Unit 3786